    Case 3:11-cv-01609-CCC-EB Document 346-7 Filed 12/04/20 Page 1 of 1




                  UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

DAVID E. HILL,                        :      No. 3:CV-11-1609
                   Plaintiff          :
                                      :
                   v.                 :      (Conner, J.)
                                      :
HARLEY LAPPIN, et al.,                :
            Defendants                :      Filed Electronically

                         CERTIFICATE OF SERVICE

      The undersigned hereby certifies that she is an employee in the Office of the
United States Attorney for the Middle District of Pennsylvania and is a person of
such age and discretion as to be competent to serve papers.

      That on December 4, 2020, she served a copy of the attached

                 EXHIBITS IN SUPPORT OF DEFENDANTS
                   STATEMENT OF MATERIAL FACTS

by electronic service pursuant to Local Rule 5.7 and Standing Order 04-6, ¶12.2 to
the following individual(s):

Addressee:

Amy B. Ernst
Pennsylvania Institutional Law Project
115 Farley Circle, Suite 110
Lewisburg, PA 17837
AErnst@pailp.org

Alexandra Morgan-Kurtz
Pennsylvania Institutional Law Project
100 Fifth Avenue, Suite 900
Pittsburgh, PA 15222
amorgan-kurtz@pailp.org                      s/ Maureen A. Yeager
                                             Maureen A. Yeager
                                             Paralegal Specialist
